Title: [Diary entry: 29 November 1786]
From: Washington, George
To: 

Wednesday 29th. Mercury at 17 in the Morning—23 at Noon and 22 at Night. Wind Northerly and rather fresh in the forenoon and about So. Et. afterwards—very raw and cold all day with appears. of Snow. Towards Night a mixture of it and hail fell but not enough to cover the ground. Rid to the Plantations at the Ferry, Dogue run, and Muddy hole and to the Ditchers. At the first G. Washington measured 72 Barrls. of Corn from the cut on the flat (exclusive of the drilled corn) which with 9 used for the Hogs and 6 for the Negroes makes 87 out of that Cut. At the same time John Fairfax my Overseer 76 Barrls. in the Neck from the Cut next the Barn. Gathering, husking, and securing Corn at all the Plantations. Mr. Campion (who brought the Asses and Pheasants here from the Marqs. de la fayette) for Alexa. to proceed in the Stage for Baltimore. Gave him 30 Louis dores for his trouble.